Case 2:21-cv-05972-PA-MAR Document 1 Filed 07/23/21 Page 1 of 24 Page ID #:1



 1 TRINETTE G. KENT (State Bar No. 222020)
 2 3219 E Camelback Rd, #588
 3 Phoenix, AZ 85018
   Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
 5 E-mail: tkent@kentlawpc.com
 6
   Of Counsel to:
 7 Credit Repair Lawyers of America
 8 22142 West Nine Mile Road
   Southfield, MI 48033
 9 Telephone: (248) 353-2882
10 Facsimile: (248) 353-4840
11
   Attorneys for Plaintiff,
12 Jose Gutierrez
13
                          IN THE UNITED STATES DISTRICT COURT
14
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
15                                   WESTERN DIVISION
16
     Jose Gutierrez,                             Case No.:
17
18                     Plaintiff,
19
           vs.                                   COMPLAINT
20
     Equifax Information Services, LLC;
21
     Trans Union, LLC;                           JURY TRIAL DEMAND
22   Experian Information Solutions, Inc.;
23   Capital One Bank (U.S.A.), N.A.;
     Bank of America, N.A.;
24   Synchrony Bank; and
25   Citibank, N.A.,

26                     Defendants.
27
28
                                             1
Case 2:21-cv-05972-PA-MAR Document 1 Filed 07/23/21 Page 2 of 24 Page ID #:2



 1        NOW COMES THE PLAINTIFF, JOSE GUTIERREZ, BY AND THROUGH
 2
     COUNSEL, TRINETTE G. KENT, and for his Complaint against the Defendants,
 3
 4 pleads as follows:
 5                                     JURISDICTION
 6
       1. Jurisdiction of this court arises under 15 U.S.C. §1681p.
 7
 8     2. This is an action brought by a consumer for violation of the Fair Credit Reporting
 9
          Act (15 U.S.C. §1681, et seq. [hereinafter “FCRA”]).
10
11                                          VENUE

12     3. The transactions and occurrences which give rise to this action occurred in the
13
          city of Glendale, Los Angeles County, California.
14
15     4. Venue is proper in the Central District of California.
16                                         PARTIES
17
       5. Plaintiff is a natural person residing in the city of Glendale, State of California.
18
19     6. The Defendants to this lawsuit are:
20
             a. Equifax Information Services, LLC ("Equifax") is a Georgia limited
21
                 liability company that conducts business in the State of California;
22
23           b. Trans Union, LLC ("Trans Union") is a foreign limited liability company
24
                 that conducts business in the State of California;
25
26           c. Experian Information Solutions, Inc. ("Experian") is a foreign corporation
27               that conducts business in the State of California;
28
                                                2
Case 2:21-cv-05972-PA-MAR Document 1 Filed 07/23/21 Page 3 of 24 Page ID #:3



 1          d. Capital One Bank (U.S.A.) N.A. ("Capital One") is a national bank
 2
               association that conducts business in the State of California;
 3
 4          e. Bank of America, N.A. ("BoA") is a national bank association that
 5             conducts business in the State of California;
 6
            f. Synchrony Bank (“SYNCB”) is state-chartered bank that conducts
 7
 8             business in the State of California; and
 9
            g. Citibank, N.A. ("Citibank") is a national bank association that conducts
10
11             business in the State of California.

12                            GENERAL ALLEGATIONS
13
      7. Capital One, BoA, SYNCB, and Citibank (collectively referred to as the
14
15       “Furnishers”) are reporting fraudulent tradelines (“False Tradelines”) on
16       Plaintiff's Equifax, Trans Union, and Experian (the “CRAs”) credit disclosures.
17
      8. Capital One is reporting accounts opened November 2004 and November 2005
18
19       on Plaintiff’s Equifax and Experian credit disclosures.
20
      9. BoA is reporting accounts opened October 2012 and March 2006 on Plaintiff’s
21
         Equifax and Experian credit disclosures.
22
23    10.SYNCB is reporting an SYNCB/Jewelry Custom account opened May 2013 on
24
         Plaintiff’s Equifax, Trans Union, and Experian credit disclosures.
25
26    11.Citibank is reporting an account opened April 2006 on Plaintiff’s Experian credit
27       disclosure.
28
                                              3
Case 2:21-cv-05972-PA-MAR Document 1 Filed 07/23/21 Page 4 of 24 Page ID #:4



 1    12.The accounts reflected by the False Tradelines do not belong to Plaintiff as he is
 2
         a victim of identity theft. The False Tradelines should not be reporting on
 3
 4       Plaintiff’s credit disclosures.
 5    13.Experian is also listing the following addresses (“False Addresses”) regarding
 6
         Plaintiff, which do not belong to him:
 7
 8                    • 3526 Village Enclave Ln Cumming, GA 30040-1027
                      • 225 Nancy Ln Cumming, GA 30040-9640
 9
                      • 225 Nancy Ln Apt 104 Cumming, CIA 30040-9641
10                    • PO Box 3377 Cumming, GA 30028-6519
11                    • 1525 Johnson Rd Cumming, GA 30040-5173
                      • 5687 Post Rd Cumming, GA 30040-6571
12                    • 165 Huntington Cir Alpharetta, GA 30004-3341
13                    • 3526 Village Enclave Ln #116 Cumming, GA 30040-1027

14    14.On April 2, 2021, Plaintiff filed a police report with the Glendale Police
15
         Department, documenting his identity theft.
16
17    15.On March 18, 2021, Plaintiff obtained his Equifax credit disclosure and noticed
18       the False Tradelines reporting by Capital One, BoA, and SYNCB.
19
      16.On March 15, 2021, Plaintiff obtained his Trans Union credit disclosure and
20
21       noticed the False Tradelines reporting by SYNCB.
22
      17. On March 6, 2021, Plaintiff obtained his Experian credit disclosure and noticed
23
24       the False Tradelines reporting by Capital One, BoA, Citibank, and SYNCB and

25       the False Addresses.
26
27
28
                                              4
Case 2:21-cv-05972-PA-MAR Document 1 Filed 07/23/21 Page 5 of 24 Page ID #:5



 1    18. On or about April 16, 2021, Credit Repair Lawyers of America, acting on behalf
 2
         of Plaintiff, submitted a letter to the CRAs, disputing the False Tradelines and
 3
 4       False Addresses.
 5    19. In his dispute letter, Plaintiff explained that the accounts reflected by the False
 6
         Tradelines do not belong to him as he is a victim of identity theft. He attached a
 7
 8       copy of the policy report and asked the CRAs to delete the False Tradelines.
 9
      20.In his dispute letter, Plaintiff also asked Experian to delete the False Addresses
10
11       as they do not belong to him.

12    21. The CRAs forwarded Plaintiff’s consumer dispute to the Furnishers.
13
      22. The Furnishers received Plaintiff’s consumer dispute from the CRAs.
14
15    23.On June 1, 2021, Plaintiff obtained his Equifax credit disclosure, which showed
16       that Capital One, BoA, and SYNCB failed or refused to delete the False
17
         Tradelines.
18
19    24.On June 1, 2021, Plaintiff obtained his Experian credit disclosure, which showed
20
         that BoA, Capital One, Citibank, and SYNCB failed or refused to delete the False
21
         Tradelines. Furthermore, Experian failed to remove the False Addresses.
22
23    25.On June 23, 2021, Plaintiff obtained his Trans Union credit disclosure, which
24
         showed that SYNCB failed or refused to delete the False Tradelines.
25
26    26. The False Tradelines are false and misleading to any user of Plaintiff’s credit
27        report who would consider extending credit to the Plaintiff.           The False
28
                                               5
Case 2:21-cv-05972-PA-MAR Document 1 Filed 07/23/21 Page 6 of 24 Page ID #:6



 1        Tradelines create a false impression to potential credit grantors that Plaintiff
 2
          continues to have obligations on debts when, in fact, there are no obligations.
 3
 4        This causes Plaintiff damage by reducing Plaintiff’s opportunities for credit and
 5        employment. The False Tradelines also cause damage by negatively impacting
 6
          Plaintiff’s credit score.
 7
 8    27. As a direct and proximate cause of Defendants’ negligent and/or willful failure
 9
          to comply with the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq., Plaintiff
10
11        has suffered credit and emotional damages. Plaintiff has also experienced undue

12        stress, embarrassment, humiliation, and anxiety due to Defendants’ failures to
13
          correct the errors in his credit file or improve his financial situation by obtaining
14
15        new or more favorable credit terms as a result of Defendants’ violations of the
16        FCRA.
17
                                            COUNT I
18
19    NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                     CAPITAL ONE BANK (U.S.A.) N.A.
20
21    28. Plaintiff realleges the above paragraphs as if recited verbatim.
22
      29. After being informed by the CRAs of Plaintiff’s consumer dispute of the False
23
24        Tradelines, Capital One negligently failed to conduct a proper investigation of

25        Plaintiff’s dispute as required by 15 USC 1681s-2(b).
26
27
28
                                                6
Case 2:21-cv-05972-PA-MAR Document 1 Filed 07/23/21 Page 7 of 24 Page ID #:7



 1    30. Capital One negligently failed to review all relevant information available to it
 2
          and provided by the CRAs in conducting its reinvestigation as required by 15
 3
 4        USC 1681s-2(b) and failed to direct the CRAs to delete the False Tradelines.
 5    31. The False Tradelines are inaccurate and create a misleading impression on
 6
          Plaintiff’s consumer credit files with the CRAs to which it is reporting such
 7
 8        tradelines.
 9
      32. As a direct and proximate cause of Capital One's negligent failure to perform its
10
11        duties under the FCRA, Plaintiff has suffered damages, mental anguish,

12        suffering, humiliation, and embarrassment.
13
      33. Capital One is liable to Plaintiff by reason of its violations of the FCRA in an
14
15        amount to be determined by the trier of fact together with reasonable attorneys’
16        fees pursuant to 15 USC 1681o.
17
      34. Plaintiff has a private right of action to assert claims against Capital One arising
18
19        under 15 USC 1681s-2(b).
20
         WHEREFORE, PLAINTIFF PRAYS that this Court grant him a judgment
21
          against Capital One for damages, costs, interest, and attorneys’ fees.
22
23                                         COUNT II
24
        WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
25                    CAPITAL ONE BANK (U.S.A.) N.A.
26
      35. Plaintiff realleges the above paragraphs as if recited verbatim.
27
28
                                               7
Case 2:21-cv-05972-PA-MAR Document 1 Filed 07/23/21 Page 8 of 24 Page ID #:8



 1    36. After being informed by the CRAs that Plaintiff disputed the accuracy of the
 2
          information it was providing, Capital One willfully failed to conduct a proper
 3
 4        reinvestigation of Plaintiff’s dispute and willfully failed to direct the CRAs to
 5        delete the False Tradelines.
 6
      37. Capital One willfully failed to review all relevant information available to it and
 7
 8        provided by the CRAs as required by 15 USC 1681s-2(b).
 9
      38. As a direct and proximate cause of Capital One's willful failure to perform its
10
11        duties under the FCRA, Plaintiff has suffered damages, mental anguish,

12        suffering, humiliation, and embarrassment.
13
      39. Capital One is liable to Plaintiff for either statutory damages or actual damages
14
15        that he has sustained by reason of its violations of the FCRA in an amount to be
16        determined by the trier of fact, together with an award of punitive damages in
17
          the amount to be determined by the trier of fact, as well as for reasonable
18
19        attorneys’ fees and he may recover therefore pursuant to 15 USC 1681n.
20
         WHEREFORE, PLAINTIFF PRAYS that this Court grant him a judgment
21
          against Capital One for the greater of statutory or actual damages, plus punitive
22
23        damages, along with costs, interest, and attorneys’ fees.
24
                                          COUNT III
25
26    NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                        BANK OF AMERICA, N.A.
27
28    40. Plaintiff realleges the above paragraphs as if recited verbatim.
                                               8
Case 2:21-cv-05972-PA-MAR Document 1 Filed 07/23/21 Page 9 of 24 Page ID #:9



 1    41. After being informed by the CRAs of Plaintiff’s consumer dispute of the False
 2
          Tradelines, BoA negligently failed to conduct a proper investigation of
 3
 4        Plaintiff’s dispute as required by 15 USC 1681s-2(b).
 5    42. BoA negligently failed to review all relevant information available to it and
 6
          provided by the CRAs in conducting its reinvestigation as required by 15 USC
 7
 8        1681s-2(b) and failed to direct the CRAs to delete the False Tradelines.
 9
      43. The False Tradelines are inaccurate and create a misleading impression on
10
11        Plaintiff’s consumer credit files with the CRAs to which it is reporting such

12        tradelines.
13
      44. As a direct and proximate cause of BoA's negligent failure to perform its duties
14
15        under the FCRA, Plaintiff has suffered damages, mental anguish, suffering,
16        humiliation, and embarrassment.
17
      45. BoA is liable to Plaintiff by reason of its violations of the FCRA in an amount
18
19        to be determined by the trier of fact together with reasonable attorneys’ fees
20
          pursuant to 15 USC 1681o.
21
      46. Plaintiff has a private right of action to assert claims against BoA arising under
22
23        15 USC 1681s-2(b).
24
         WHEREFORE, PLAINTIFF PRAYS that this Court grant him a judgment
25
26        against BoA for damages, costs, interest, and attorneys’ fees.
27
28
                                              9
Case 2:21-cv-05972-PA-MAR Document 1 Filed 07/23/21 Page 10 of 24 Page ID #:10



 1                                         COUNT IV
 2
         WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
 3                        BANK OF AMERICA, N.A.
 4
       47. Plaintiff realleges the above paragraphs as if recited verbatim.
 5
 6     48. After being informed by the CRAs that Plaintiff disputed the accuracy of the
 7
           information it was providing, BoA willfully failed to conduct a proper
 8
           reinvestigation of Plaintiff’s dispute and willfully failed to direct the CRAs to
 9
10         delete the False Tradelines.
11
       49. BoA willfully failed to review all relevant information available to it and
12
13         provided by the CRAs as required by 15 USC 1681s-2(b).

14     50. As a direct and proximate cause of BoA's willful failure to perform its duties
15
           under the FCRA, Plaintiff has suffered damages, mental anguish, suffering,
16
17         humiliation, and embarrassment.
18     51. BoA is liable to Plaintiff for either statutory damages or actual damages that he
19
           has sustained by reason of its violations of the FCRA in an amount to be
20
21         determined by the trier of fact, together with an award of punitive damages in
22
           the amount to be determined by the trier of fact, as well as for reasonable
23
24         attorneys’ fees and he may recover therefore pursuant to 15 USC 1681n.

25        WHEREFORE, PLAINTIFF PRAYS that this Court grant him a judgment
26
           against BoA for the greater of statutory or actual damages, plus punitive
27
28         damages, along with costs, interest, and attorneys’ fees.
                                               10
Case 2:21-cv-05972-PA-MAR Document 1 Filed 07/23/21 Page 11 of 24 Page ID #:11



 1                                         COUNT V
 2
       NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
 3                         SYNCHRONY BANK
 4
       52. Plaintiff realleges the above paragraphs as if recited verbatim.
 5
 6     53. After being informed by the CRAs of Plaintiff’s consumer dispute of the False
 7
           Tradeline, Synchrony Bank negligently failed to conduct a proper investigation
 8
           of Plaintiff’s dispute as required by 15 USC 1681s-2(b).
 9
10     54. Synchrony Bank negligently failed to review all relevant information available
11
           to it and provided by the CRAs in conducting its reinvestigation as required by
12
13         15 USC 1681s-2(b) and failed to direct the CRAs to delete the False Tradelines.

14     55. The False Tradeline is inaccurate and creates a misleading impression on
15
           Plaintiff’s consumer credit files with the CRAs to which it is reporting such
16
17         tradeline.
18     56. As a direct and proximate cause of Synchrony Bank's negligent failure to
19
           perform its duties under the FCRA, Plaintiff has suffered damages, mental
20
21         anguish, suffering, humiliation, and embarrassment.
22
       57. Synchrony Bank is liable to Plaintiff by reason of its violations of the FCRA in
23
24         an amount to be determined by the trier of fact together with reasonable

25         attorneys’ fees pursuant to 15 USC 1681o.
26
       58. Plaintiff has a private right of action to assert claims against Synchrony Bank
27
28         arising under 15 USC 1681s-2(b).
                                              11
Case 2:21-cv-05972-PA-MAR Document 1 Filed 07/23/21 Page 12 of 24 Page ID #:12



 1        WHEREFORE, PLAINTIFF PRAYS that this Court grant him a judgment
 2
           against Synchrony Bank for damages, costs, interest, and attorneys’ fees.
 3
 4                                         COUNT VI
 5       WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
 6                          SYNCHRONY BANK
 7
       59. Plaintiff realleges the above paragraphs as if recited verbatim.
 8
       60. After being informed by the CRAs that Plaintiff disputed the accuracy of the
 9
10         information it was providing, Synchrony Bank willfully failed to conduct a
11
           proper reinvestigation of Plaintiff’s dispute, and willfully failed to direct the
12
13         CRAs to delete the False Tradelines.

14     61. Synchrony Bank willfully failed to review all relevant information available to
15
           it and provided by the CRAs as required by 15 USC 1681s-2(b).
16
17     62. As a direct and proximate cause of Synchrony Bank's willful failure to perform
18         its duties under the FCRA, Plaintiff has suffered damages, mental anguish,
19
           suffering, humiliation, and embarrassment.
20
21     63. Synchrony Bank is liable to Plaintiff for either statutory damages or actual
22
           damages that he has sustained by reason of its violations of the FCRA in an
23
24         amount to be determined by the trier of fact, together with an award of punitive

25         damages in the amount to be determined by the trier of fact, as well as for
26
           reasonable attorneys’ fees and he may recover therefore pursuant to 15 USC
27
28         1681n.
                                              12
Case 2:21-cv-05972-PA-MAR Document 1 Filed 07/23/21 Page 13 of 24 Page ID #:13



 1        WHEREFORE, PLAINTIFF PRAYS that this Court grant him a judgment
 2
           against Synchrony Bank for the greater of statutory or actual damages, plus
 3
 4         punitive damages, along with costs, interest, and attorneys’ fees.
 5                                         COUNT VII
 6
       NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
 7
                             CITIBANK, N.A.
 8
       64. Plaintiff realleges the above paragraphs as if recited verbatim.
 9
10     65. After being informed by the CRAs of Plaintiff’s consumer dispute of the False
11
           Tradelines, Citibank negligently failed to conduct a proper investigation of
12
13         Plaintiff’s dispute as required by 15 USC 1681s-2(b).

14     66. Citibank negligently failed to review all relevant information available to it and
15
           provided by the CRAs in conducting its reinvestigation as required by 15 USC
16
17         1681s-2(b) and failed to direct the CRAs to delete the False Tradelines.
18     67. The False Tradeline is inaccurate and creates a misleading impression on
19
           Plaintiff’s consumer credit files with the CRAs to which it is reporting such
20
21         tradeline.
22
       68. As a direct and proximate cause of Citibank's negligent failure to perform its
23
24         duties under the FCRA, Plaintiff has suffered damages, mental anguish,

25         suffering, humiliation, and embarrassment.
26
27
28
                                               13
Case 2:21-cv-05972-PA-MAR Document 1 Filed 07/23/21 Page 14 of 24 Page ID #:14



 1     69. Citibank is liable to Plaintiff by reason of its violations of the FCRA in an
 2
           amount to be determined by the trier of fact together with reasonable attorneys’
 3
 4         fees pursuant to 15 USC 1681o.
 5     70. Plaintiff has a private right of action to assert claims against Citibank arising
 6
           under 15 USC 1681s-2(b).
 7
 8        WHEREFORE, PLAINTIFF PRAYS that this Court grant him a judgment
 9
           against Citibank for damages, costs, interest, and attorneys’ fees.
10
11                                         COUNT VIII

12       WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
13                             CITIBANK, N.A.

14     71. Plaintiff realleges the above paragraphs as if recited verbatim.
15
       72. After being informed by the CRAs that Plaintiff disputed the accuracy of the
16
17         information it was providing, Citibank willfully failed to conduct a proper
18         reinvestigation of Plaintiff’s dispute and willfully failed to direct the CRAs to
19
           delete the False Tradelines.
20
21     73. Citibank willfully failed to review all relevant information available to it and
22
           provided by the CRAs as required by 15 USC 1681s-2(b).
23
24     74. As a direct and proximate cause of Citibank's willful failure to perform its duties

25         under the FCRA, Plaintiff has suffered damages, mental anguish, suffering,
26
           humiliation, and embarrassment.
27
28
                                               14
Case 2:21-cv-05972-PA-MAR Document 1 Filed 07/23/21 Page 15 of 24 Page ID #:15



 1     75. Citibank is liable to Plaintiff for either statutory damages or actual damages that
 2
           he has sustained by reason of its violations of the FCRA in an amount to be
 3
 4         determined by the trier of fact, together with an award of punitive damages in
 5         the amount to be determined by the trier of fact, as well as for reasonable
 6
           attorneys’ fees and he may recover therefore pursuant to 15 USC 1681n.
 7
 8        WHEREFORE, PLAINTIFF PRAYS that this Court grant him a judgment
 9
           against Citibank for the greater of statutory or actual damages, plus punitive
10
11        damages, along with costs, interest, and attorneys’ fees.

12                                        COUNT IX
13
        NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
14                          BY EQUIFAX
15
       76.Plaintiff realleges the above paragraphs as if recited verbatim.
16
17     77.Defendant Equifax prepared, compiled, issued, assembled, transferred,
18        published, and otherwise reproduced consumer reports regarding Plaintiff as that
19
          term is defined in 15 USC 1681a.
20
21     78.Such reports contained information about Plaintiff that were false, misleading,
22
          and inaccurate.
23
24     79.Equifax negligently failed to maintain and/or follow reasonable procedures to

25        assure maximum possible accuracy of the information it reported to one or more
26
          third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).
27
28
                                               15
Case 2:21-cv-05972-PA-MAR Document 1 Filed 07/23/21 Page 16 of 24 Page ID #:16



 1     80. After receiving Plaintiff’s consumer dispute to the False Tradelines, Equifax
 2
          negligently failed to conduct a reasonable reinvestigation as required by 15
 3
 4        U.S.C. 1681i.
 5     81.As a direct and proximate cause of Equifax’s negligent failure to perform its
 6
          duties under the FCRA, Plaintiff has suffered actual damages, mental anguish
 7
 8        and suffering, humiliation, and embarrassment.
 9
       82.Equifax is liable to Plaintiff by reason of its violation of the FCRA in an amount
10
11        to be determined by the trier of fact together with his reasonable attorneys’ fees

12        pursuant to 15 USC 1681o.
13
          WHEREFORE, PLAINTIFF PRAYS that this court grants him a judgment
14
15        against Equifax for actual damages, costs, interest, and attorneys’ fees.
16                                        COUNT X
17
         WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
18                          BY EQUIFAX
19
       83.Plaintiff realleges the above paragraphs as if recited verbatim.
20
21     84.Defendant Equifax prepared, compiled, issued, assembled, transferred,
22
          published, and otherwise reproduced consumer reports regarding Plaintiff as that
23
24        term is defined in 15 USC 1681a.

25     85.Such reports contained information about Plaintiff that were false, misleading,
26
          and inaccurate.
27
28
                                               16
Case 2:21-cv-05972-PA-MAR Document 1 Filed 07/23/21 Page 17 of 24 Page ID #:17



 1     86.Equifax willfully failed to maintain and/or follow reasonable procedures to assure
 2
          maximum possible accuracy of the information that it reported to one or more
 3
 4        third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).
 5     87. After receiving Plaintiff’s consumer dispute to the False Tradelines, Equifax
 6
          willfully failed to conduct a reasonable reinvestigation as required by 15 U.S.C.
 7
 8        1681i.
 9
       88.As a direct and proximate cause of Equifax's willful failure to perform its duties
10
11        under the FCRA, Plaintiff has suffered actual damages, mental anguish and

12        suffering, humiliation, and embarrassment.
13
       89.Equifax is liable to Plaintiff by reason of its violations of the FCRA in an amount
14
15        to be determined by the trier of fact together with his reasonable attorneys’ fees
16        pursuant to 15 USC 1681n.
17
          WHEREFORE, PLAINTIFF PRAYS that this court grants him a judgment
18
19        against Equifax for the greater of statutory or actual damages, plus punitive
20
          damages along with costs, interest, and reasonable attorneys’ fees.
21
22
23
24
25
26
27
28
                                               17
Case 2:21-cv-05972-PA-MAR Document 1 Filed 07/23/21 Page 18 of 24 Page ID #:18



 1                                       COUNT XI
 2
        NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
 3                        BY TRANS UNION
 4
       90.Plaintiff realleges the above paragraphs as if recited verbatim.
 5
 6     91.Defendant Trans Union prepared, compiled, issued, assembled, transferred,
 7
          published, and otherwise reproduced consumer reports regarding Plaintiff as that
 8
          term is defined in 15 USC 1681a.
 9
10     92.Such reports contained information about Plaintiff that were false, misleading,
11
          and inaccurate.
12
13     93.Trans Union negligently failed to maintain and/or follow reasonable procedures

14        to assure maximum possible accuracy of the information it reported to one or
15
          more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).
16
17     94. After receiving Plaintiff’s consumer dispute to the False Tradelines, Trans Union
18        negligently failed to conduct a reasonable reinvestigation as required by 15
19
          U.S.C. 1681i.
20
21     95.As a direct and proximate cause of Trans Union’s negligent failure to perform its
22
          duties under the FCRA, Plaintiff has suffered actual damages, mental anguish
23
24        and suffering, humiliation, and embarrassment.

25     96.Trans Union is liable to Plaintiff by reason of its violation of the FCRA in an
26
          amount to be determined by the trier of fact together with his reasonable
27
28        attorneys’ fees pursuant to 15 USC 1681o.
                                               18
Case 2:21-cv-05972-PA-MAR Document 1 Filed 07/23/21 Page 19 of 24 Page ID #:19



 1        WHEREFORE, PLAINTIFF PRAYS that this court grants him a judgment
 2
          against Trans Union for actual damages, costs, interest, and attorneys’ fees.
 3
 4                                       COUNT XII
 5       WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
 6                        BY TRANS UNION
 7
       97.Plaintiff realleges the above paragraphs as if recited verbatim.
 8
       98.Defendant Trans Union prepared, compiled, issued, assembled, transferred,
 9
10        published, and otherwise reproduced consumer reports regarding Plaintiff as that
11
          term is defined in 15 USC 1681a.
12
13     99.Such reports contained information about Plaintiff that were false, misleading,

14        and inaccurate.
15
       100.     Trans Union willfully failed to maintain and/or follow reasonable
16
17        procedures to assure maximum possible accuracy of the information that it
18        reported to one or more third parties pertaining to Plaintiff, in violation of 15
19
          USC 1681e(b).
20
21     101.      After receiving Plaintiff’s consumer dispute to the False Tradelines, Trans
22
          Union willfully failed to conduct a reasonable reinvestigation as required by 15
23
24        U.S.C. 1681i.

25     102.     As a direct and proximate cause of Trans Union’s willful failure to perform
26
          its duties under the FCRA, Plaintiff has suffered actual damages, mental anguish
27
28        and suffering, humiliation, and embarrassment.
                                               19
Case 2:21-cv-05972-PA-MAR Document 1 Filed 07/23/21 Page 20 of 24 Page ID #:20



 1     103.     Trans Union is liable to Plaintiff by reason of its violations of the FCRA
 2
          in an amount to be determined by the trier of fact together with his reasonable
 3
 4        attorneys’ fees pursuant to 15 USC 1681n.
 5         WHEREFORE, PLAINTIFF PRAYS that this court grants him a judgment
 6
           against Trans Union for the greater of statutory or actual damages, plus punitive
 7
 8         damages along with costs, interest, and reasonable attorneys’ fees.
 9
                                        COUNT XIII
10
11      NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                            BY EXPERIAN
12
13     104.     Plaintiff realleges the above paragraphs as if recited verbatim.

14     105.     Defendant Experian prepared, compiled, issued, assembled, transferred,
15
          published, and otherwise reproduced consumer reports regarding Plaintiff as that
16
17        term is defined in 15 USC 1681a.
18     106.     Such reports contained information about Plaintiff that were false,
19
          misleading, and inaccurate.
20
21     107.     Experian negligently failed to maintain and/or follow reasonable
22
          procedures to assure maximum possible accuracy of the information it reported
23
24        to one or more third parties pertaining to Plaintiff, in violation of 15 USC

25        1681e(b).
26
27
28
                                              20
Case 2:21-cv-05972-PA-MAR Document 1 Filed 07/23/21 Page 21 of 24 Page ID #:21



 1     108.      After receiving Plaintiff’s consumer dispute to the False Tradelines and
 2
          False Addresses, Experian negligently failed to conduct a reasonable
 3
 4        reinvestigation as required by 15 U.S.C. 1681i.
 5     109.     As a direct and proximate cause of Experian's negligent failure to perform
 6
          its duties under the FCRA, Plaintiff has suffered actual damages, mental anguish
 7
 8        and suffering, humiliation, and embarrassment.
 9
       110.     Experian is liable to Plaintiff by reason of its violation of the FCRA in an
10
11        amount to be determined by the trier of fact together with his reasonable

12        attorneys’ fees pursuant to 15 USC 1681o.
13
          WHEREFORE, PLAINTIFF PRAYS that this court grants him a judgment
14
15        against Experian for actual damages, costs, interest, and attorneys’ fees.
16                                      COUNT XIV
17
         WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
18                          BY EXPERIAN
19
       111.     Plaintiff realleges the above paragraphs as if recited verbatim.
20
21     112.     Defendant Experian prepared, compiled, issued, assembled, transferred,
22
          published, and otherwise reproduced consumer reports regarding Plaintiff as that
23
24        term is defined in 15 USC 1681a.

25     113.     Such reports contained information about Plaintiff that were false,
26
          misleading, and inaccurate.
27
28
                                              21
Case 2:21-cv-05972-PA-MAR Document 1 Filed 07/23/21 Page 22 of 24 Page ID #:22



 1     114.     Experian willfully failed to maintain and/or follow reasonable procedures
 2
          to assure maximum possible accuracy of the information that it reported to one
 3
 4        or more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).
 5     115.      After receiving Plaintiff’s consumer dispute to the False Tradelines and
 6
          False Addresses, Experian willfully failed to conduct a reasonable reinvestigation
 7
 8        as required by 15 U.S.C. 1681i.
 9
       116.     As a direct and proximate cause of Experian's willful failure to perform its
10
11        duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

12        and suffering, humiliation, and embarrassment.
13
       117.     Experian is liable to Plaintiff by reason of its violations of the FCRA in an
14
15        amount to be determined by the trier of fact together with his reasonable
16        attorneys’ fees pursuant to 15 USC 1681n.
17
        WHEREFORE, PLAINTIFF PRAYS that this court grants him a judgment
18
19      against Experian for the greater of statutory or actual damages, plus punitive
20
        damages along with costs, interest, and reasonable attorneys’ fees.
21
                                      JURY DEMAND
22
23        Plaintiff hereby demands a trial by Jury.
24
25
26
27
28
                                              22
Case 2:21-cv-05972-PA-MAR Document 1 Filed 07/23/21 Page 23 of 24 Page ID #:23



 1 DATED: July 23, 2021
 2
 3
 4                                         By: /s/ Trinette G. Kent
                                           Trinette G. Kent
 5                                         Attorneys for Plaintiff,
 6                                         Jose Gutierrez
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           23
Case 2:21-cv-05972-PA-MAR Document 1 Filed 07/23/21 Page 24 of 24 Page ID #:24
